Citation Nr: 0621506	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1985 
to September 1988.  His DD Form 214 reflects that he was 
administratively discharged from service on the basis of 
"misconduct - drug abuse," with an under other than 
honorable conditions (UOTHC) discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which held 
that the character of the appellant's discharge was a bar to 
all VA benefits, except for health care under Chapter 17 of 
Title 38, United States Code.  A notice of disagreement was 
filed in March 2002, a statement of the case was issued in 
February 2003, and a timely substantive appeal was received 
in April 2003.  The appellant testified at a hearing before 
the Board in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  A Remand is necessary for the 
RO to issue a letter informing the veteran of the notice and 
assistance provisions of the VCAA as it pertains to the issue 
on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the appellant of the evidence necessary 
to substantiate his claim, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant 
should also be advised to submit all 
pertinent evidence in his possession.  

2.  Review the expanded record and 
determine whether the character of the 
appellant's military discharge is a bar 
to payment of VA compensation.  The 
appellant and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



